DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because element “114” in Figure 3 appears to be inaccurate.  Applicant’s specification states that element “114” is a “vessel pipe container”, but this is not what is being labeled in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 7, line 4 of Applicant’s original specification filed on August 18th, 2019 should read “pipe container 114”.  
Appropriate correction is required.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In this instance, the first listed claim filed on August 18th, 2019 does not have a claim number.  As far as the Examiner understands, the first listed claim should be numbered “1)” and will be examined as such herein.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “a lower spool assembly”; this limitation renders the claim indefinite because it is not understood from Applicant’s specification (including the figures) what structure is required of the recited “spool assembly”.  In this instance, Applicant’s Figure 1 depicts the “lower spool assembly 120” as a fluid pipe connector/flange assembly.  Given this depiction, it is not understood how the term “spool” is defining the depicted pipe connector.  The specification does not offer any clarity on the existence of a spool member, rendering Claim 5 indefinite.  For examination purposes herein, the Examiner has interpreted “lower spool assembly” as simply a fluid pipe connection.
	Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,035,613 to Beatty.

    PNG
    media_image1.png
    637
    499
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    387
    495
    media_image2.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1 & 3 shown immediately above, Beatty discloses:

(1)	A stabilizing device for stabilizing media (“pulsation dampener”; col. 1, lines 8-11), comprising: a disk section (Fig. 3; 18a, 24a, 28a) to stabilize the media; a container section (Fig. 3; 12a) to contain the disc section (as shown in Fig. 3); wherein the container section is hollow to accommodate the disc section (as shown in Figs. 1 & 3); and wherein the disc section includes a plurality of media discs (24a) to reduce acoustic energy (col. 1, line 71 – col. 2, line 54).

	In regards to Claim 2, Beatty’s disc section (seen best in Fig. 3) includes a plurality of spacers (18a) to separate the media discs (apparent in Fig. 3).
In regards to Claim 3, Beatty’s container section (seen best in Fig. 1) includes a top plate assembly (16) to close the container section (apparent in Fig. 1).
In regards to Claim 4, Beatty’s container section (seen best in Fig. 1) includes a bottom head plate (38) (apparent in Fig. 1).
In regards to Claim 5, Beatty’s container section (seen best in Fig. 1) includes a lower spool assembly (14) (apparent in Fig. 1; see also the 112(b) rejection above).
In regards to Claim 6, Beatty’s disc section (seen best in Fig. 3) includes a rod (28a) which extends through the plurality of media discs (apparent in Fig. 3 and disclosed at col. 2, lines 50-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC